 



Exhibit 10.3
Wake Forest Federal Savings & Loan Association
Amended and Restated Employment Agreement
This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into as of September 17, 2007 by and between Wake Forest Federal Savings & Loan
Association, a savings and loan association organized and operating under
federal laws of the United States and having an office at 302 South Brooks
Street, Wake Forest, North Carolina 27588-0707 (“Association”) and Billy B.
Faulkner, an individual residing at 64 Norwood Faulkner Road, Louisburg, North
Carolina 27549 (“Executive”).
Whereas, the Executive currently serves the Association in the capacity of
Secretary/Treasurer and Vice President; and
Whereas, the Association desires to assure for itself the continued availability
of the Executive’s services and the ability of the Executive to perform such
services with a minimum of personal distraction in the event of a pending or
threatened Change in Control (as hereinafter defined); and
Whereas, the Executive is willing to continue to serve the Association on the
terms and conditions set forth;
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Association and the Executive hereby agree
as follows:
Section 1. Employment.
The Association agrees to continue to employ the Executive, and the Executive
hereby agrees to such continued employment, during the period and upon the terms
and conditions set forth in this Agreement.
Section 2. Employment Period.
(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2 (“Employment
Period”). The Employment Period shall be for an initial term of three (3) years
beginning on the effective date of this Agreement. Prior to the first
anniversary of the effective date of this Agreement and each anniversary date
thereafter (each, an “Anniversary Date”), the Board of Directors of the
Association (“Board”) shall review the terms of this Agreement and the
Executive’s performance of services hereunder and may, in the absence of
objection from the Executive, approve an extension of the Employment Period. In
such event, the Employment Period shall be extended to the third anniversary of
the relevant Anniversary Date.
(b) Nothing in this Agreement shall be deemed to prohibit the Association from
terminating the Executive’s employment at any time during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Association and the Executive in the event of any
such termination shall be determined under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 3. Duties.
The Executive shall serve as Secretary/Treasurer and Vice President of the
Association, having such power, authority and responsibility and performing such
duties as are prescribed by or under the By-laws of the Association and as are
customarily associated with such position or as assigned by the Board acting in
good faith. The Executive shall devote his full business time and attention
(other than during weekends, holidays, approved vacation periods, and periods of
illness or approved leaves of absence) to the business and affairs of the
Association and shall use his best efforts to advance the interests of the
Association.
Section 4. Cash Compensation .
In consideration for the services to be rendered by the Executive hereunder, the
Association shall pay to him a salary at an initial annual rate of $88,000,
payable in approximately equal installments in accordance with the Association’s
customary payroll practices for senior officers. Prior to each Anniversary Date
occurring during the Employment Period, the Board shall review the Executive’s
annual rate of salary and may, in its discretion, approve an increase therein.
In addition to salary, the Executive may receive other cash compensation,
including bonuses, from the Association for services hereunder at such times, in
such amounts and on such terms and conditions as the Board may determine from
time to time.
Section 5. Employment Benefit Plans and Programs.
During the Employment Period, the Executive shall be treated as an employee of
the Association shall be eligible to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover executive employees of, the
Association, in accordance with the terms and conditions of such employee
benefit plans and programs and consistent with the Association’s customary
practices.
Section 6. Indemnification and Insurance.
(a) During the Employment Period and for a period of six (6) years thereafter,
the Association shall cause the Executive to covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Association or service in other
capacities at the request of the Association. The coverage provided to the
Executive pursuant to this section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Association.

 

 



--------------------------------------------------------------------------------



 



(b) To the maximum extent permitted under applicable law (including 12 C.F.R.
545.121 to the extent applicable), during the Employment Period and for a period
six (6) years thereafter, the Association shall indemnify, and shall cause its
subsidiaries and affiliates to indemnify the Executive against and hold him
harmless from any costs, damages, losses and exposures arising out of a bona
fide action, suit or proceeding in which he may be involved by reason of his
having been a director or officer of the Association, the Mutual Holding
Company, or the Stock Holding Company to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Association or any subsidiary of affiliate thereof.
This section 6(b) shall not be applicable where section 18 is applicable.
(c) The Executive and the Association agree that the termination benefits
described in this Section 6 are intended to be exempt from Section 409A of the
Internal Revenue Code (“Section 409A”) pursuant to Treasury
Regulation Section 1.409A-1(b)(10) as certain indemnification and liability
insurance plans.
Section 7. Outside Activities.
The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Association and generally
applicable to all similarly situated executives (including, without limitation,
any applicable conflict of interest policy adopted by the Board of Directors as
contemplated by 12 C.F.R. 571.7) The Executive may also serve as an officer or
director of the Mutual Holding Company and the Stock Holding Company on such
terms and conditions as the Association and the Mutual Holding Company or the
Stock Holding Company may mutually agree upon, and such service shall not be
deemed to materially interfere with the Executive’s performance of his duties
hereunder or otherwise to result in a material breach of this Agreement.
Section 8. Working Facilities and Expenses.
The Executive’s principal place of employment shall be at the Association’s
executive offices at the address first above written, or at such other location
within Wake County at which the Association and the Executive may mutually agree
upon. The Association shall provide the Executive at his principal place of
employment with a private office, secretarial services and other support
services and facilities suitable to his position with the Association and
necessary or appropriate in connection with the performance of his assigned
duties under this Agreement. The Association shall reimburse the Executive for
his ordinary and necessary business expenses, including, without limitation,
fees for membership in such clubs and organizations as the Executive and the
Association shall mutually agree are necessary and appropriate for business
purposes, and his travel and entertainment expenses incurred in connection with
the performance of his duties under this Agreement, in each case upon
presentation to the Association of an itemized account of such expenses in such
form as the Association may reasonably require.

 

 



--------------------------------------------------------------------------------



 



Section 9. Termination of Employment with Severance Benefits.
(a) The Executive shall be entitled to the severance benefits described herein
in the event that his employment with the Association terminates during the
Employment Period under any of the following circumstances:
(i) The Executive’s voluntary resignation from employment with the Association
within ninety (90) days following:
(A) the failure of the Board to appoint or re-appoint or elect or reelect the
Executive to the office of Secretary/Treasuer and Vice President (or a more
senior office) of the Association;
(B) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Association of its material failure,
whether by amendment of the Association’s Organization Certificate or By-laws,
action of the Board or the Association’s stockholders or otherwise, to vest in
the Executive the functions, duties, or responsibilities prescribed in section 3
of this Agreement as of the date hereof, unless, during such thirty (30) day
period, the Association fully cures such failure;
(C) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Association of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Association fully cures such failure; or
(ii) the termination of the Executive’s employment with the Association for any
other reason not described in section 10(a)- (Termination for “Cause”).
In such event, subject to section 25, the Association shall provide the benefits
and pay to the
Executive in the amounts described in section 9(b).
(b) upon the termination of the Executive’s employment with the Association
under circumstances described in section 9(a) of this Agreement, the Association
shall pay and provide to the Executive (or, in the event of his death, to his
estate):

 

 



--------------------------------------------------------------------------------



 



(i) his earned but unpaid compensation as of the date of the termination of his
employment with the Association, such payment to be made at the time and in the
manner prescribed by law applicable to the payment of wages but in no event
later than thirty (30) days after termination of employment as defined in
Treasury Regulation Section 1.409A-1(h)(1)(ii);
(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Association’s officers and employees;
(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for a period of three (3) years,
coverage equivalent to the coverage to which he would have been entitled under
such plans (as in effect on the date of his termination of employment, or, if
his termination of employment occurs after a Change in Control, on the date of
such Change in Control, whichever benefits are greater) if he had continued
working for the Association. The Executive and the Association agree that the
termination benefits described in this Section 9(b)(iii) are intended to be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(1)
as non-taxable benefits.
(iv) with thirty (30) days following his termination of employment with the
Association, a lump sum payment, in an amount equal to three (3) times the
Executive’s highest rate of annual salary, including bonuses and stock awards
included as W-2 wages, achieved during the Employment Period.
(v) within thirty (30) days following his termination of employment with the
Association, a lump sum payment in an amount equal to:
(A) the present value of the aggregate benefits to which he would be entitled
under any and all qualified and non-qualified retirement plans, maintained by,
or covering employees of the Association as if he were 100% vested at date of
termination. Present value is to be determined in accordance with IRC
Section 280G. In the case of the Association’s leveraged Employee Stock
Ownership Plan, the additional assets allocable to him will be computed based
upon: (1) the fair market value of such assets at termination of employment,
assuming he were 100% vested in the Plan, and (2) the Association made the
maximum amount of employee contributions required under the Plan during the
remaining debt service period, and (3) the Executive had continued working for
the Association at the highest rate of pay during the Employment Period.
(vi) at the election of the Association’s Board of Directors made within thirty
(30) days following his termination of employment with the Association, upon
surrender of stock options or appreciation rights granted such Executive under
any stock option or appreciation rights plan covering employees of the
Association, a lump sum payment equal to the product of:

 

 



--------------------------------------------------------------------------------



 



(A) the excess of (1) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (2) the exercise price per share for
such option or appreciation right, as specified in or under the relevant plan or
program; multiplied by
(B) the number of shares with respect to which options or appreciation rights
are being surrendered.
For purposes of this section 9(b)(vi), the Executive shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of the
Association, even if he is not vested under such plan or program.
(vii) at the election of the Association’s Board of Directors made with thirty
(30) days following the Executive’s termination of employment with the
Association, upon surrender of any shares awarded to the Executive under any
restricted stock plan maintained by, or covering employees of the Association, a
lump sum payment in an amount equal to the product of:
(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by
(B) the number of shares which are being surrendered.
For purposes of this section 9(b)(vii), the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Association, even if he is not vested under such plan
or program.
(c) The Executive and the Association acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Section 409A and the regulations thereunder or qualify for
an exception from compliance. To that end, the Executive and the Association
agree that the termination benefits described in Sections 9(b)(i), (iv), (v),
(vi) and (vii) are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4) as short-term deferrals.
The Association and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Association and the Executive further agree that the
Association may condition the payments described under section 9(b) on the
receipt of the Executive’s resignation from any and all positions which he holds
as an officer or employee of the Association, the Mutual Holding Company, or the
Stock Holding Company.

 

 



--------------------------------------------------------------------------------



 



Section 10. Termination without Additional Association Liability.
In the event that the Executive’s employment with the Association shall
terminate during the Employment Period on account of:
(a) the discharge of the Executive for “cause,” which, for purposes of this
Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that the Executive shall not be deemed to
have been discharged for cause unless and until he shall have received a written
notice of termination from the Board, which notice shall be given to the
Executive not later than five (5) business days after the Board adopts, and
shall be accompanied by, a resolution duly approved by affirmative vote a a
majority of the entire Board at a meeting called and held for such purpose
(which meeting shall be held not more than fifteen (15) days nor more than
thirty (30) days after notice to the Executive), at which meeting there shall be
a reasonable opportunity for the Executive to make oral and written
presentations to the members of the Board, on his own behalf, or through a
representative, who may be legal counsel, to refute the grounds for the proposed
determination finding that in the good faith opinion of the Board grounds exist
for discharging the Executive for cause; or
(b) the Executive’s voluntary resignation from employment with the Association
for reasons other than those specified in section 9(a)(i);
(c) the Executive’s death;
(d) a determination that the Executive is eligible for long-term disability
benefits under the Association’s long-term disability insurance program or, if
there is not such program, under the federal Social Security Act; or
(e) the Executive’s termination of employment for any reason at or after
attainment of mandatory retirement age under the Association’s mandatory
retirement policy for executive officers in effect as of the date of this
Agreement;
then the Association shall have no further obligations under this Agreement,
other than the payment to the Executive ( or, in the event of his death, to his
estate) of his earned but unpaid compensation as of the date of the termination
of his employment, and the provision of such other benefits, if any, to which he
is entitled as a former employee under the employee benefit plans and programs
and compensation plans and programs maintained by, or covering employees of, the
Association.

 

 



--------------------------------------------------------------------------------



 



Section 11. Termination Upon or Following a Change in Control.
(a) A Change in Control of the Association (“Change in Control”) shall be deemed
to have occurred upon the happening of any of the following events:
(i) approval by the stockholders of the Association of a transaction that would
result in the reorganization, merger or consolidation of the Association,
respectively, with one (1) or more other persons, other than a transaction
following which:
(A) at least 51% of the equity ownership interest of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (“Exchange Act”)) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Association; and
(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Association;
(ii) the acquisition of all or substantially all of the assets of the
Association or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) or 25% or more of the outstanding securities
of the Association entitled to vote generally in the election of directors by
any person or by any persons acting in concert, or approval by the stockholders
of the Association of any transaction which would result in such an acquisition;
or
(iii) a complete liquidation or dissolution of the Association, or approval by
the stockholders of the Association of a plan for such liquidation or
dissolution; or
(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Association do not belong to
any of the following groups:
(A) individuals who were members of the Board of the Association on the date of
this Agreement; or
(B) individuals who first became members of the Board of the Association after
the date of this Agreement either:

 

 



--------------------------------------------------------------------------------



 



(1) upon election to serve as a member of the Board to serve as a member of the
board of directors of the Board, but only if nominated for election by
affirmative vote of three-quarters of the members of the board of directors of
the Board, or of a nominating committee thereof , in office at the time of such
first nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14a-11 of Regulation 14A promulgated under the
Exchange Act) other than by or on behalf of the Board of the Association;
In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Association by any
employee benefit plan maintained by the Association. For purposes of this
section 11, the term “person” shall have the meaning assigned to it under
sections 13(d)(3) or 14(d)(2) of the Exchange Act.
(b) In the event of Change in Control, the Executive shall be entitled to the
payments and benefits contemplated by section 9(b) in the event of his
termination of employment with the Association under any of the circumstances
described in section 9(a) of this Agreement or under any of the following
circumstances:
(i) resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period and within ninety (90) days following his demotion, loss of
title, office or significant authority or responsibility, or following any
reduction in any element of his package of compensation and benefits;
(ii) resignation, voluntary or otherwise, by the Executive at anytime during the
Employment Period and within ninety (90) days following relocation of his
principal place of employment (Wake Forest, North Carolina) or any change in
working conditions at such principal place of employment which is embarrassing,
derogatory or otherwise materially adverse to the Executive;
(iii) resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period following the failure of any successor to the Association
in the Change in Control to include the Executive in any compensation or benefit
program maintained by it or covering any of its executive officers, unless the
Executive is already covered by a substantially similar plan of the Association
which is at least as favorable to him; or
(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the expiration of a transition period of thirty days beginning on the effective
date of the Change in Control (or such longer period, not to exceed ninety
(90) days beginning on the effective date of the Change in Control, as the
Association or its successor may reasonably request) to facilitate a transfer of
management responsibilities.

 

 



--------------------------------------------------------------------------------



 



Section 12. Covenant Not to Compete.
The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Association prior to the expiration of the Employment
Period, for a period of one (1) year following the date of his termination of
employment with the Association (or, if less, the remaining unexpired Employment
Period), he shall not, without the written consent of the Association, become an
officer, employee, consultant, director or trustee with executory, managerial,
supervisory or strategic authority or influence at any savings bank, savings and
loan association, savings and loan holding company, bank or bank holding
company, or any direct or indirect subsidiary of affiliate of any such entity,
that entails working within fifty (50) miles of the headquarters of the
Association on the date of the Executive’s termination of employment; provided,
however, that this section 12 shall not apply if the Executive’s employment is
terminated for the reasons set forth in section 9(a) or section 11; and
provided, further, that if the Executive’s employment shall be terminated on
account of disability as provided in section 10(d) of this Agreement, this
section 12 shall not prevent the Executive from accepting any position or
performing any services if (a) he first offers, by written notice, to accept a
similar position with, or perform similar services for, the Association on
substantially the same terms and conditions and (b) the Association declines to
accept such offer within ten (10) days after such notice is given.
Section 13. Confidentiality.
Unless he obtains the prior written consent of the Association, the Executive
shall keep confidential and shall refrain from using for the benefit of himself,
or any person or entity other than the Association or any entity which is an
affiliate of the Association, any material document or information obtained from
the Association, or from its parent or subsidiaries, in the course of his
employment with any of them concerning their properties, operations, or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
section 13 shall prevent the Executive, with or without the Association’s
consent, from participating in or disclosing documents or information in
connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.
Section 14. Solicitation.
The Executive hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Association, he shall not
without the written consent of the Association, either directly or indirectly:

 

 



--------------------------------------------------------------------------------



 



(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Association or any affiliate, as of
the date of this Agreement, of either of them to terminate her or his employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits and making
loans, doing business with fifty (50) miles of the headquarters of the
Association or any affiliate, as of the date of this Agreement, of either of
them;
(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
within fifty (50) miles of the headquarters of the Association or any affiliate,
as of the date of this Agreement, of either of them that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Association or any affiliate, as of
the date of this Agreement, of either of them to terminate her or his employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits and making
loans, doing business within fifty (50) miles of the headquarters of the
Association or any affiliate, as of the date of this Agreement, of either of
them;
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect to have the effect of causing any customer of the Association to
terminate an existing business or commercial relationship with the Association.
Section 15. No Effect on Employee Benefit Plans or Programs.
The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Association or by the Executive, shall have no
effect on the rights and obligations of the parties hereto under the
Association’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of
the Association from time to time.
Section 16. Successors and Assigns.
This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the
Association and its successors and assigns, including any successor by merger or
consolidation or any other person or firm or corporation to which all or
substantially all of the assets and business of the Association may be sold or
otherwise transferred. Failure of the Association to obtain from any successor
its express written assumption of the Association’s obligations hereunder at
least sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement unless cured
within ten (10) days after notice thereof by the Executive to the Association.

 

 



--------------------------------------------------------------------------------



 



Section 17. Notices.
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:
If to the Executive:
Billy B. Faulkner
64 Norwood Faulkner Road
Louisburg, North Carolina 27549
If to the Association:
Wake Forest Federal Savings and Loan Association
302 S. Brooks Street, P.O. Box 1167
Wake Forest, North Carolina, 27588
Attention: Chairman of the Board
Section 18. Indemnification for Attorneys’ Fees.
The Association shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that the Executive shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Association’s
obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

 

 



--------------------------------------------------------------------------------



 



Section 19. Severability.
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
Section 20. Waiver.
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.
Section 21. Counterparts.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
Section 22. Governing Law.
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of North Carolina
applicable to contracts entered into and to be performed entirely within the
State of North Carolina.
Section 23. Headings and Construction.
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
Section 24. Entire Agreement; Modifications.
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Association may deem necessary or
appropriate to effect such compliance; provided that any such amendment shall
preserve for the Executive the benefit originally afforded pursuant to this
Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 25. Required Regulatory Provisions.
The following provisions are included for the purposes of complying with various
laws, rules, and regulations applicable to the Association:
(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Executive under section 9(b)
hereof (exclusive of amounts described in Section 9(b)(i), (vi) and (vii))
exceed three times the Executive’s average annual compensation for the last five
(5) consecutive calendar years to end prior to his termination of employment
with the Association (or for his entire period of employment with the
Association if less than five (5) calendar years). The compensation payable to
the Executive hereunder shall be further reduced (but not below zero) if such
reduction would avoid the assessment of excise taxes on excess parachute
payments (within the meaning of section 280G of the Code). “Annual compensation”
is defined to include any cash bonuses and the value of stock awards vested
during a calendar year under any restricted stock plan maintained by, or
covering employees of the Association, which are reportable as taxable wages.
(b) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Association, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. 1828(k), and
any regulations promulgated thereunder.
(c) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Association pursuant to a notice served under
section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. 1818(e)(3) or 1818(g)(1),
the Association’s obligations under this Agreement shall be suspended as of the
date of service of such notice, unless stayed by appropriate proceedings. If the
charges in such notice are dismissed, the Association, in its discretion may
(i) pay to the Executive all or part of the compensation withheld while the
Association’s obligations hereunder were suspended and (ii) reinstate, in whole
or in part, any of the obligations which were suspended.
(d) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Association’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of
the FDI Act, 12 U.S.C. 1818(e)(4) or (g)(1), all prospective obligations of the
Association under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of the Association and the Executive
shall not be affected.
(e) Notwithstanding anything herein contained to the contrary, if the
Association is in default (within the meaning of section 3(x)(1) of the DI Act,
12 U.S.C. 1813(x)(1), all prospective obligations of the Association under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Association and the Executive shall not be affected.

 

 



--------------------------------------------------------------------------------



 



(f) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Association hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Association: (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his designee or the Federal Deposit Insurance Corporation
(“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Association under the authority contained in section 13(c)
of the FDI Act, 12 U.S.C. 1823(c); (ii) by the Director of the OTS or his
designee at the time such Director or designee approves a supervisory merger to
resolve problems related to the operation of the Association or when the
Association is determined by such Director to be in an unsafe or unsound
condition. The vested rights and obligations of the parties shall not be
affected.
If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.
Section 26. Effective Date.
This Agreement shall take effect September 17, 2007.
Section 27. Payments to Key Employees.
Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section 11(a) the payment shall be paid into a rabbi trust for the
benefit of the Executive as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Executive as soon as permissible under
Section 409A.
Section 28. Involuntary Termination Payments to Employees (Safe Harbor).
In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Executive’s annualized compensation based on
the taxable year immediately preceding the year in which termination of
employment occurs or (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Executive terminates service (the “Safe Harbor Amount”). However,
if such payment exceeds the Safe Harbor Amount, only the amount in excess of the
Safe Harbor Amount will be subject to Section 409A. In addition, if such
Executive is considered a key employee, such payment in excess of the Safe
Harbor Amount will have its timing delayed and will be subject to the six
(6)-month wait-period imposed by Section 409A as provided in Section 27 of this
Agreement. The Executive and the Association agree that the termination benefits
described in this Section 28 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor
for separation pay due to involuntary separation from service.

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Association has caused this Agreement to be executed and
the Executive has hereunto set his hand, all as of the day and year first above
written.

     
 
  s/s Billy B. Faulkner
 
     Billy B. Faulkner
 
   
ATTEST:
  Wake Forest Federal
 
   Savings and Loan Association
 
   
By s/s Robert C. White
  By s/s Howard R. Brown
   President
     Name: Howard R. Brown
 
     Title: Chairman of the Board
 
   
[Seal]
   

 

 



--------------------------------------------------------------------------------



 



      STATE OF NORTH CAROLINA   )     : ss.: COUNTY OF WAKE   )

On this 17 day of September, 2007, before me personally came Billy B. Faulkner,
to me known, and known to me to be the individual described in the foregoing
instrument, who, being by me duly sworn, did depose and say that he resides at
the address set forth is said instrument and that he signed his name to the
foregoing instrument.
s/s Millie W. Hale
   Notary Public

      STATE OF NORTH CAROLINA   )     :ss.: COUNTY OF WAKE   )

On this 17 day of September, 2007, before me personally came Howard L. Brown, to
me known, who, being by me duly sworn, did depose and say that he resides at 900
Averette Road, Wake Forest, North Carolina, 27587, that he is Chairman of the
Board of Directors of Wake Forest Federal Savings & Loan Association, the
savings institution described in and which executed the foregoing instrument;
that he knows the seal of said savings institution; that the seal affixed to
said instrument is such seal; that it was so affixed by order of the Board of
Directors of said savings institution, and that he signed his name thereto by
like order.
s/s Millie W. Hale
   Notary Public

 

 